On Second Rehearing.
The case of Collins v. Jones, 83 Ala. 365, 3 So. 591, on which we relied in reversing this case, did not have the point directly involved, as to whether it was the duty of one offering evidence, which is admissible for a certain purpose, to announce the purpose for which it is offered. The opinion noted that the evidence was not competent for the purpose for which it was offered, and therefore it was error to overrule objection to it, but that it was admissible for another purpose, and if it had *Page 5 
been offered generally it should have been received though admissible for that purpose only.
We confess that because Chief Justice Stone was usually very accurate in what he stated in an opinion, we accepted that as a full statement of the rule. But it seems not to be complete, since there are refinements in it which were not mentioned. We have had several cases in this State on the subject. They are collated and analyzed in Lester v. Jacobs, 212 Ala. 614,103 So. 682, which seems to be our last case on the subject. That case mentions the idea that in offering evidence, it is necessary to state the purpose of it, when so required by the court, or by the nature of the evidence, when it is admissible for one purpose, but not for other purposes. That theory is also emphasized in Kansas City So. Ry. Co. v. Jones,241 U.S. 181, 36 S.Ct. 513, 60 L.Ed. 943 (53 Am.Jur. 89, 90, section 100, note 13). But in that case it is said that the plain purpose was to mitigate damages, and it was unnecessary to go through the idle form of "articulating the obvious." That thought appears also in 64 Corpus Juris 134, section 152 and notes. Our later cases generally make the statement that it is not reversible error either to admit or reject evidence offered generally when admissible for a certain purpose only, without calling attention of the court to that purpose. Archer v. Sibley, 201 Ala. 495, 78 So. 849; Western Union Tel. Co. v. Favish, 196 Ala. 4, 71 So. 183; Barfield v. Evans, 187 Ala. 579,65 So. 928; Kern v. Cox, 167 Ala. 639, 51 So. 401; Farley v. Bay Shell R. Co., 125 Ala. 184, 27 So. 770; Davis v. Tarver,65 Ala. 98.
In an effort to reconcile the authorities on this question, it seems to us that the incidents of the case and what is obvious should have controlling influence. For instance, when evidence is offered which is material only on the question of the amount of the damages or as impeaching evidence and everybody apparently clearly so understands, and nothing appears which may mislead the judge or opposing counsel in that respect, it ought not to be necessary on offering such evidence so to declare. As said, what is perfectly obvious need not be so declared. This occurs often in trials. Such as when character evidence or other evidence of an impeaching nature is offered. Where it is thus obvious, it should be considered as offered for that purpose only, the contrary not appearing. But where, as here, it appears that the sole question submitted and argued to the court related to its admissibility as primary evidence of the matters declared, as in a dying declaration, and therefore not for the purpose of impeaching a former statement of the deceased, which was in evidence, the court should not be put in error for sustaining the objection when his attention was not called to its admissibility as impeaching evidence.
We are now of the opinion that we did not take that theory into consideration in reversing the Court of Appeals, but should have done so and should have treated it as that court did, on the sole inquiry of whether it was itself a dying declaration. So considered, we should not have reversed the Court of Appeals.
The rehearing is granted, and the judgment of the Court of Appeals is affirmed.
All the Justices concur, except LIVINGSTON, J., who dissents.